DAVIDSON, J.
Applicant resorted to a writ of habeas corpus in order to obtain bail under a charge of murder; he having been remanded to custody by the justice of the peace at an examining trial. Upon hearing of the writ, the district judge entered the same order; that is, refused bail. Upon ■ a review of the facts we are of the opinion the court was in error; applicant was entitled to bail. It is not necessary to state. the facts, and, in fact, following our practice in cases of this sort, a discussion of the facts will not be indulged.
Bail will be granted in the sum of $5,000. Upon the giving of bail in this amount the sheriff of Nacogdoches county will approve proper bond and release applicant from custody. The judgment is reversed, and bail is granted in the sum of